Case 0:21-cv-60524-WPD Document 1 Entered on FLSD Docket 03/08/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION


   Sheri Azran, individually and on behalf of all others
   similarly situated,                                                   C.A. No:
                                            Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                         DEMAND FOR JURY TRIAL




          -v.-
   Midland Credit Management, Inc. and
   John Does 1-25

                                         Defendants.


         Plaintiff Sheri Azran (hereinafter, “Plaintiff”), a Florida resident, brings this Class Action

  Complaint by and through her attorneys, Zeig Law Firm LLC against Defendant Midland Credit

  Management, Inc. (hereinafter “Defendant MCM”), individually and on behalf of a class of all

  others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

  information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

  Plaintiff, which are based upon Plaintiff's personal knowledge.

                                          INTRODUCTION

         1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

     response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

     practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

     that "abusive debt collection practices contribute to the number of personal bankruptcies, to

     material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress


                                                                                                     1
Case 0:21-cv-60524-WPD Document 1 Entered on FLSD Docket 03/08/2021 Page 2 of 10




     concluded that "existing laws…[we]re inadequate to protect consumers," and that "the effective

     collection of debts" does not require "misrepresentation or other abusive debt collection

     practices." 15 U.S.C. §§ 1692(b) & (c).

        2.      Congress explained that the purpose of the FDCPA was not only to eliminate abusive

     debt collection practices, but also to "insure that those debt collectors who refrain from using

     abusive debt collection practices are not competitively disadvantaged." ld. § 1692(e). After

     determining that the existing consumer protection laws were inadequate, Congress created a

     private cause of action to provide consumers with a remedy against debt collectors who fail to

     comply with the FDCPA. Id. § 1692k.

                                    JURISDICTION AND VENUE

        3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

     15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

     action pursuant to 28 U.S.C. § 1367(a).

        4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

     where a substantial part of the events or omissions giving rise to the claim occurred.

                                       NATURE OF THE ACTION

        5.      Plaintiff brings this class action on behalf of a class of Florida consumers under

     §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

     Collections Practices Act ("FDCPA"), and

        6.      Plaintiff is seeking damages and declaratory relief.
Case 0:21-cv-60524-WPD Document 1 Entered on FLSD Docket 03/08/2021 Page 3 of 10




                                                 PARTIES

        7.      Plaintiff is a resident of the State of Florida, County of Broward, residing at 3841

     SW 49th St., Ft. Lauderdale, FL 33312-8267.

        8.      Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C.

     § 1692(a)(6) and used in the FDCPA and can be served upon their registered agent, Midland

     Funding LLC 13008 Telecom Drive, Ste 250, Tampa, Florida 33637.

        9.      Upon information and belief, Defendant MCM is a company that uses the mail,

     telephone, and facsimile and regularly engages in business the principal purpose of which is to

     attempt to collect debts alleged to be due another.

        10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

     purpose of substituting names of Defendants whose identities will be disclosed in discovery and

     should be made parties to this action.

                                        CLASS ALLEGATIONS

        11.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

     P. 23(a) and 23(b)(3).

        12.     The Class consists of:

                a. all individuals with addresses in the State of Florida;

                b.   to whom Defendant MCM sent a collection letter attempting to collect a

                     consumer debt;

                c. that makes a false, threatening statement of intent to litigate in its collection letter

                     to the consumer;

                d. which letter was sent on or after a date one (1) year prior to the filing of this

                     action and on or before a date twenty-one (2l) days after the filing of this action.
Case 0:21-cv-60524-WPD Document 1 Entered on FLSD Docket 03/08/2021 Page 4 of 10




        13.      The identities of all class members are readily ascertainable from the records of

     Defendants and those companies and entities on whose behalf they attempt to collect and/or

     have purchased debts.

        14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

     partners, managers, directors and employees of the Defendants and their respective immediate

     families, and legal counsel for all parties to this action, and all members of their immediate

     families.

        15.      There are questions of law and fact common to the Plaintiff Class, which common

     issues predominate over any issues involving only individual class members. The principal issue

     is whether the Defendants' written communications to consumers, in the forms attached as

     Exhibit A, violate 15 U.S.C. §§ l692e, 1692f.

        16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

     facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

     Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

     handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

     nor her attorneys have any interests, which might cause them not to vigorously pursue this

     action.

        17.      This action has been brought, and may properly be maintained, as a class action

     pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

     well-defined community interest in the litigation:

                 a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                    that the Plaintiff Class defined above is so numerous that joinder of all members

                    would be impractical.
Case 0:21-cv-60524-WPD Document 1 Entered on FLSD Docket 03/08/2021 Page 5 of 10




               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendants’ written communications to consumers, in the forms

                   attached as Exhibit A violate 15 USC §l692e, 1692f.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiffs and all members of the Plaintiff Class have claims arising out of

                   the Defendants' common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff have no interests that are adverse to the absent

                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

        18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

     is also appropriate in that the questions of law and fact common to members of the Plaintiff
Case 0:21-cv-60524-WPD Document 1 Entered on FLSD Docket 03/08/2021 Page 6 of 10




     Class predominate over any questions affecting an individual member, and a class action is

     superior to other available methods for the fair and efficient adjudication of the controversy.

        19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

     the time of class certification motion, seek to certify a class(es) only as to particular issues

     pursuant to Fed. R. Civ. P. 23(c)(4).



                                       FACTUAL ALLEGATIONS

        20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     numbered above herein with the same force and effect as if the same were set forth at length

     herein.

        21.     Some time prior to November 2, 2020, an obligation was allegedly incurred to

     Citibank, N.A.by the Plaintiff.

        22.     The Citibank, N.A. obligation arose out of transactions in which money, property,

     insurance or services which are the subject of the transactions were primarily for personal,

     family or household purposes.

        23.     The alleged Citibank, N.A. obligation is a “debt” as defined by 15 U.S.C. §1692a(5).

        24.     Citibank, N.A.is a “creditor” as defined by 15 U.S.C. §1692a(4).

        25.     Sometime thereafter, Defendant MCM purportedly purchased the alleged debt and is

     attempting to collect the debt.

        26.     Defendant MCM collects and attempts to collect debts incurred or alleged to have

     been incurred for personal, family or household purposes on behalf of creditors using the United

     States Postal Services, telephone and internet.
Case 0:21-cv-60524-WPD Document 1 Entered on FLSD Docket 03/08/2021 Page 7 of 10




                            Violation I – November 2, 2020 Collection Letter

         27.     On or about November 2, 2020 Defendant MCM sent Plaintiff a collection letter (the

     “Letter”) regarding the alleged debt currently owed to Citibank, N.A. See Exhibit A.

         28.     The letter states: “Midland Credit Management, Inc. wants to work with you to

     resolve the above-reference account. This letter is to inform you that MCM is considering

     forwarding this account to an attorney in your state for possible litigation. Please pay us

     MidlandCredit.com or call 8770654-1129 no later than 11/17/2020. If we don’t hear from you

     or receive payment, MCM may proceed with forwarding this account to an attorney.”

         29.     This language is threatening, and coercive, and only used with the intent of scaring

     Plaintiff into making payment.

         30.     Specifically, though, this language was false, since four months later Defendant still

     has not brought legal action against Plaintiff for collection on this account.

         31.     This language is deceiving to the Plaintiff into believing that shortly after the

     11/17/2020 deadline passed a lawsuit would be filed, when Defendant never had any intention

     of filing a lawsuit.

         32.     Defendant's collection efforts with respect to this alleged debt from Plaintiff caused

     Plaintiff to suffer concrete and particularized harm because the FDCPA provides Plaintiff with

     the legally protected right to be not to be misled or treated unfairly with respect to any action

     for the collection of any consumer debt.

         33.     Defendant's deceptive, misleading and unfair representations with respect to its

     collection effort were material misrepresentations that affected and frustrated Plaintiff's ability

     to intelligently respond to Defendant's collection efforts because Plaintiff could not adequately

     respond to the Defendant's demand for payment of this debt.
Case 0:21-cv-60524-WPD Document 1 Entered on FLSD Docket 03/08/2021 Page 8 of 10




        34.        Defendant’s actions created an appreciable risk to Plaintiff of being unable to

     properly respond or handle Defendant’s debt collection.

        35.        Plaintiff was confused and misled, frightened and threatened, to her detriment by the

     statements in the dunning letter, and relied on the contents of the letter to her detriment.

        36.        Plaintiff would have pursued a different course of action were it not for the statutory

     violations.

        37.        As a result of Defendant's false, deceptive, misleading and unfair debt collection

     practices, Plaintiff has been damaged.

                                COUNT I
   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                                  et seq.

          38.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

      above herein with the same force and effect as if the same were set forth at length herein.

          39.      Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

      violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

          40.      Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

      misleading representation or means in connection with the collection of any debt.

          41.      Defendant made false and misleading representations when they communicated to

      Plaintiff and threatened to take legal action when Defendant had no intention of doing so in

      violation of 15 U.S.C. §§1692e, 1692e(2), 1692e(5) and 1692e(10).

          42.      By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

      conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages,

      costs and attorneys’ fees.


                                                    COUNT II
Case 0:21-cv-60524-WPD Document 1 Entered on FLSD Docket 03/08/2021 Page 9 of 10




          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                    §1692f et seq.

           33.   Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

       above herein with the same force and effect as if the same were set forth at length herein.

           34.   Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

       violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

           35.   Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

       unconscionable means in connection with the collection of any debt.

           36.   Defendant violated this section by threatening the Plaintiff with immediate legal

       action, when it had no intention to file suit.

           37.   By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

       conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages,

       costs and attorneys’ fees.


                                    DEMAND FOR TRIAL BY JURY

         43.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

     a trial by jury on all issues so triable.

                                           PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Sheri Azran, individually, and on behalf of all others similarly

     situated demands judgment from Defendant MCM as follows:

         1.      Declaring that this action is properly maintainable as a Class Action and certifying

     Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

         2.      Awarding Plaintiff and the Class statutory damages;

         3.      Awarding Plaintiff and the Class actual damages;
Case 0:21-cv-60524-WPD Document 1 Entered on FLSD Docket 03/08/2021 Page 10 of 10




        4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

     expenses;

        5.       Awarding pre-judgment interest and post-judgment interest; and

        6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

     just and proper.


        Dated: March 8, 2021                                          Respectfully Submitted,

                                                              ZEIG LAW FIRM, LLC

                                                              /s/ Justin Zeig
                                                              Justin Zeig, Esq.
                                                              FL Bar No. 112306
                                                              3475 Sheridan Street, Suite 310
                                                              Hollywood, FL 33021
                                                              Telephone: 754-217-3084
                                                              Fax: 954-272-7807
                                                              justin@zeiglawfirm.com
                                                              Attorneys for Plaintiff
